*** WITNESS FEES ALLOWABLE TO STATE  SUBPOENAED WITNESSES*** TITLE 28 Ohio St. 1970 Supp., 82 [28-82] ALLOWS THE PAYMENT OF FEES AND MILEAGE TO EXPERT WITNESSES SUBPOENAED BY THE STATE IN A CRIMINAL ACTION, BUT ONLY TO THE EXTENT AND AMOUNT THAT IS ALLOWED ANY OTHER WITNESS PURSUANT TO THE PROVISIONS OF 28 Ohio St. 1970 Supp., 81 [28-81], AND AS SUCH CONSTITUTES A LAWFUL EXPENSE AND THEREBY A VALID CLAIM AGAINST THE COURT FUND PURSUANT TO 20 Ohio St. 1970 Supp., 1304 [20-1304]. (LARRY L. FRENCH)